Citation Nr: 0018602	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96 - 24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a rating in excess of 20 percent for arthritis 
of the elbows and hands, bilateral.

Entitlement to restoration of the prior 20 percent evaluation 
for arthritis of the elbows and hands, bilateral.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION


The veteran served on active duty from April 1969 to February 
1973, from September 1976 to March 1980, and from May 1980 to 
November 1984.  He did not serve in the Republic of Vietnam 
or in the Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This case was previously before the Board in February 1998, 
and was Remanded to the RO for further development of the 
evidence, to include VA special psychiatric, orthopedic, and 
radiologic examinations and medical opinions.  While the case 
was in Remand sttatus, a rating decision of December 1999 
granted service connection for schizophrenia, a delusional 
disorder, and a psychotic disorder.  That rating action 
constituted a complete grant of the benefit sought as to the 
veteran's claim for service connection for an acquired 
psychiatric disability, and that matter is no longer in 
appellate status.  


REMAND

The rating decision of December 1999 further reduced the 
evaluation for the veteran's service connected arthritis of 
the elbows and hands, bilateral, from 20 percent disabling to 
a noncompensable evaluation, effective January 1, 2000.  The 
appellant was notified of that action and of his right to 
appeal by RO letter of January 3, 2000.

In a letter to the RO dated May 12, 2000, the veteran's 
accredited service organization representative took issue 
with the reduction of the veteran's 20 percent rating for 
service connected arthritis of the elbows and hands, 
bilateral.  He noted that the 20 percent evaluation for the 
veteran's service connected arthritis of the elbows and 
hands, bilateral, had been in effect since February 4, 1985, 
a period of approximately 15 years and well in excess of 5 
years, and that the veteran had not been given appropriate 
written notification of the proposed reduction in his 
disability and a 60 day period in which to show that the 
adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) 
(1999).  He further asserted that   38 C.F.R. § 3.344(a) 
(1999) provided, in pertinent part, that ratings will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The Board notes that the report of VA examination upon which 
the reduction in evaluation was based did not include the 
radiologist's reports of X-ray studies of the veteran's 
elbows or hands, as required by the Board's February 1998 
Remand order.

The Board construes the May 12, 2000, letter to the RO from 
the veteran's representative as a Notice of Disagreement with 
the reduction in the evaluation of the veteran's service-
connected arthritis of the elbows and hands, bilateral, from 
20 percent disabling to a noncompensable evaluation, 
effective January 1, 2000.  The fact that the 
representative's disagreement with that action was couched in 
terms of bringing a clear and unmistakable adjudicative error 
to the attention of the RO does not alter the essential 
nature of his disagreement.  In addition, the Board notes 
that a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201, Rule 201 (1999).  Further, a Notice of Disagreement 
and/or a Substantive Appeal may be filed by a claimant 
personally, or by his or her representative if a proper Power 
of Attorney or declaration of representation, as applicable, 
is on record or accompanies such Notice of Disagreement or 
Substantive Appeal.  38 C.F.R. § 20.301 (1999).

The Board finds that a timely Notice of Disagreement has been 
filed with respect to the reduction in the evaluation of the 
veteran's service-connected arthritis of the elbows and 
hands, bilateral, from 20 percent disabling to a 
noncompensable evaluation, effective January 1, 2000.  
Further, the RO has failed to issue a Statement of the Case 
addressing that issue, including a citation of applicable law 
and regulations governing procedural due process (38 C.F.R. 
§ 3.103(b)(2)); the reduction in evaluation of a service-
connected disability resulting in reduction or discontinuance 
of compensation benefit payments currently being made 
(38 C.F.R. § 3.105(e)); and stabilization of disability 
evaluations (38 C.F.R. § 3.344(a) and (c)) (1999).  

The Board finds that Remand is warranted in order to comply 
with requirements of procedural due process and to obtain 
additional medical evidence, including a complete and 
comprehensive VA orthopedic examination, to include a 
radiologist's report of current X-rays of the elbows and 
hands, bilaterally, as well as a report of current magnetic 
resonance imaging (MRI) or computerized axial tomography 
(CAT) scan of the veteran's elbows and hands, bilaterally, in 
order to determine the presence or absence of degenerative 
arthritis in those joints.  The RO should also obtain the 
radiologist's report of X-ray of the veteran's hands and 
elbow on VA examinations in July 1995 and in October 1998, 
and associate those reports with the claims folder.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should review and readjudicate 
the rating decision of December 1999 with 
respect to the reduction of the veteran's 
20 percent evaluation for service-
connected arthritis of the elbows and 
hands, bilateral, in light of the 
pertinent law and regulations cited in 
the text of this Remand order.  If that 
determination remains adverse to the 
veteran, a Supplemental Statement of the 
Case should be issued addressing all 
applicable law and regulations governing 
reduction in rating evaluations, and the 
veteran should be afforded a reasonable 
opportunity to respond.  

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected arthritis of the elbows 
and hands, bilateral.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  The RO should obtain the 
radiologist's reports of X-rays of the 
veteran's elbows and hands conducted in 
July 1995 and in October 1998, and 
associate them with the claims folder.  
In any event, the RO should obtain copies 
of all clinical records pertaining to 
treatment of the veteran at any VA 
medical facility which have not already 
been obtained.  

3.  The RO should arrange a special VA or 
fee-basis orthopedic examination of the 
veteran by a board certified orthopedist, 
if available, to determine the current 
nature, extent, and disabling 
manifestations of any arthritis of the 
elbows and hands, bilateral, shown 
present.  The claims folder must be made 
available to the examiner and be reviewed 
prior to their examinations.  That review 
should include consideration of the 
radiologic reports obtained in July 1995 
and october 1998.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, to 
include current X-rays and a 
radiologist's report, as well as current 
MRI examination or CAT scan of the 
veteran's elbows and hands, bilateral.  
The examining orthopedist should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59.  The examining 
orthopedist should further be asked to 
state his or her opinion, with complete 
rationale, as to the impact of the 
veteran's arthritis of the elbows and 
hands, bilateral, on his employability.  
A complete rationale for all opinions 
expressed must be provided.  

4.  The RO should notify the appellant in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided in 
full, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for 
arthritis of the elbows and hands, 
bilateral, in light of the additional 
evidence requested.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations pertaining to rating 
evaluations for PTSD, both prior to and on and after November 
7, 1996, and those addressing the effective date for grants 
of service connection for disabilities, and the appellant 
should be provided an opportunity to respond.  The appellant 
should be advised of the requirements to initiate and perfect 
an appeal on any issue addressed in the Supplemental 
Statement of the Case which is not currently on appeal.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


